DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicant’s preliminary amendment dated 5 January 2022 is acknowledged. Claims 1-15 as amended are pending.
	This action is issued in order to account for claims 12-15, which were inadvertently omitted in the prior non-final office action. The previous office action mailed 28 April 2022 is vacated.

Claim Objections
Claim 13 is objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim shall refer to more than one other claim in the alternative only.  See MPEP § 608.01(n). In this case, claim 13 requires the limitations from claim 4 and from claim 11 simultaneously, not alternatively. Accordingly, the claim not been further treated on the merits. 
The Office notes that, apart from its form, claim 13 appears to be identical in scope with claim 12.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 7, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2018/071578 A1 (“Pai-Paranjape”) in view of US 6,194,497 (“Willems”).
As to claims 1, 2, and 7, Pai-Paranjape teaches partially crystalline (semicrystalline) polycarbonate (as required by claims 1 and 7) that is suitable for selective laser sintering, a powder bed fusion method (paras. 0094-0096). Pai-Paranjape teaches the partially crystalline polycarbonate has a Dv50 ranging from 40 to 85 micrometers (para. 0028).
Pai-Paranjape teaches optional additives, including antistatic agents (para. 0076), but does not teach the sulfonate salt of the recited structure. Willems teaches the use of 0.05 to 10 wt % of a perfluoroalkyl phosphonium sulfonate for reducing static in numerous resins including polycarbonate (2:44-52). This range, and the range of 90 to 99.95 wt % of the resin, overlap the recited ranges for the additive and polymer. In particular, Willems teaches formula (2) (3:13-32) where Z is phosphorus as required by claims 1 and 2, R1-R4 (corresponding to recited groups R11-R14) are each hydrocarbyl within the recited range, n, m, and p (corresponding to recited indices b, d, and e) having the same values as recited, X is halogen, Y is the same atoms as in the recited groups. Specifically, Willems teaches that the aforementioned salts can be added in lower quantities than other antistatic agents, and provide resin compositions with good transparency and mechanical properties (4:55-60). As such, it would be an obvious modification of the powder of Pai-Paranjape to add the recited phosphonium sulfonate salts, including in the recited amount as taught to be a suitable amount by Willems, to provide good antistatic properties while retaining transparency and mechanical properties.
As to claims 3 and 4, Pai-Paranjape does not teach the recited compound, but Willems teaches the recited compound as an antistatic agent, specifically exemplifying tetrabutylphosphonium nonafluoro-1-butanesulfonate (5:50-60), which meets the recited formula where each X is fluorine, each c, d, and e is zero, and b is 3, and is the same compound recited for claim 4.
As to claim 11, Pai-Paranjape teaches a selective laser sintering process, a powder bed fusion process, in which a layer of powder (particulate material) is laid and then irradiated to a temperature just below, which would include within 10 degrees of the melting temperature, then selectively laser irradiating to melt the thermoplastic, that is heating the temperature above the thermoplastic melting point (paras. 0095-0097).
As to claim 12, Pai-Paranjape does not teach the recited compound, but Willems teaches the recited compound as an antistatic agent, specifically exemplifying tetrabutylphosphonium nonafluoro-1-butanesulfonate (5:50-60), which is the same compound recited for claim 12.

Claims 1-4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2018/119409 A1 (“Price”) in view of US 6,194,497 (“Willems”).
As to claims 1, 2, and 8, Price teaches particulate partially polycrystalline polyetherimide (as required by claims 1 and 8) (abstract) that is suitable for powder bed fusion (para. 0055). Price teaches a Dv50 of preferably 45 to 80 microns (para. 0024).
Price teaches optional additives, including antistatic agents (para. 0036), but does not teach the sulfonate salt of the recited structure. Willems teaches the use of 0.05 to 10 wt % of a perfluoroalkyl phosphonium sulfonate for reducing static in numerous resins including polyetherimide (2:44-52). This range, and the range of 90 to 99.95 wt % of the resin, overlap the recited ranges for the additive and polymer. In particular, Willems teaches formula (2) (3:13-32) where Z is phosphorus as required by claims 1 and 2, R1-R4 (corresponding to recited groups R11-R14) are each hydrocarbyl within the recited range, n, m, and p (corresponding to recited indices b, d, and e) having the same values as recited, X is halogen, Y is the same atoms as in the recited groups. Specifically, Willems teaches that the aforementioned salts can be added in lower quantities than other antistatic agents, and provide resin compositions with good transparency and mechanical properties (4:55-60). As such, it would be an obvious modification of the powder of Price to add the recited phosphonium sulfonate salts, including in the recited amount as taught to be a suitable amount by Willems, to provide good antistatic properties while retaining transparency and mechanical properties.
As to claims 3 and 4, Price does not teach the recited compound, but Willems teaches the recited compound as an antistatic agent, specifically exemplifying tetrabutylphosphonium nonafluoro-1-butanesulfonate (5:50-60), which meets the recited formula where each X is fluorine, each c, d, and e is zero, and b is 3, and is the same compound recited for claim 4.

Allowable Subject Matter
Claims 5, 6, 9, 10, 14, and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art does not provide sufficient guidance for the particular particle size distribution required by claims 5, 9, 10, 14, and 15. The closest art is Price WO 2018/119409 A1, which while teaching the recited Dv50 and Dv01 (see Fig. 10), does not teach the recited Dv99 value for any semicrystalline powder composition, nor provides any reason to adjust the Dv99 value to the recited value.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KREGG T BROOKS whose telephone number is (313)446-4888. The examiner can normally be reached Monday to Friday 9 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KREGG T BROOKS/Primary Examiner, Art Unit 1764